Title: To George Washington from Elias Dayton, 18 June 1782
From: Dayton, Elias
To: Washington, George


                  
                     Sir
                      June 18th 1782
                  
                  In my letter of yesterday I informed your Excellency that I had
                     ordered Capt. Asgil to the Jersey Huts but upon waiting on him today I found
                     him in such a situation that humanity would have shuddered at the idea of his
                     removal he has been in a fever for some time past and the agitation of his mind
                     upon the apprehension of less agreeable quarters and perhaps more indelicate
                     treatment have increased it to a very considerable degree—Presuming therefore
                     on your Excellencys lenity, and that his safety was the only object, I have for
                     the present confined him a close prisoner at my own quarters where he will be
                     in perfect security until farther orders. I wish to make it my study at all
                     times to obey littrally every order from my superior officers and especially
                     from your Excellency, but my feelings for the innocent & distressed
                     urged me to take time to make representation. I have the honor to be your
                     Excellencys most Hbl Servent
                  
                     Elias Dayton
                     
                  
               